Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 05, 2019

The Court of Appeals hereby passes the following order:

A19A1265. AQUONDA CEPHAS v. CHARLES CEPHAS, JR.

      The parties were divorced pursuant to a final judgment and decree entered on
November 14, 2018. The wife Aquonda Cephas filed the instant direct appeal on
December 17, 2018. We, however, lack jurisdiction.
      First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Because the wife filed a notice of appeal 33 days after entry of the final
judgment, this appeal is untimely.
      Second, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160)
(2017) (an appeal in a domestic relations case in which custody is not at issue must
be brought by discretionary application). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). The wife’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over this direct appeal.
For the foregoing reasons, the wife’s appeal is hereby DISMISSED.

                               Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  02/05/2019
                                       I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                                 , Clerk.